9/3/2019 Case 1:19-cv-06199-PGG MboshifPierNoeGrionizafonedilO 700719 Page 1 of 3

From: Patrice Launay <patrice.launay@shiftpixy.com>
Date: Thursday, April 4, 2019 at 1:44 PM

To: Seeking Alpha <akluger@lhfin.com>

Subject: RE: ShiftPixy Note Amortization April 4, 2019

Understood

It has been filed two days ago so not received yet

From: Ari Kluger <akluger@|hfin.com>

Sent: Thursday, April 4, 2019 10:41 AM

To: Patrice Launay <patrice.launay@shiftpixy.com>
Subject: Re: ShiftPixy Note Amortization April 4, 2019

We will defer it for now
Thanks

Did you get any response to the registration filed for the most recent transaction?

Ari Kluger

L.H. Financial Inc.
510 Madison Avenue
Suite 1400

New York N.Y. 10022
212-586-8224

212-586-8244 (F)

kzitter's mailbox 214
9/3/2019 Case 1:19-Ccv-06199-PGG ARQOSHHREMB AmbrizatoH aiL0204/19 Page 2 of 3

This communication does not reflect an intention by the sender or the
sender's principal, employer, customer or client to conduct a transaction
or make any agreement by electronic means. Nothing contained in this
message or in any attachment shall satisfy the requirements for a
writing, and nothing contained herein shall constitute a contract or
electronic signature under the Electronic Signatures in Global and
National Commerce Act, any version of the Uniform Electronic Transactions
Act or any other statute governing electronic transactions.

From: Patrice Launay <patrice.launay@shiftpixy.com>
Date: Thursday, April 4, 2019 at 1:37 PM

To: Seeking Alpha <akluger@lhfin.com>

Subject: RE: ShiftPixy Note Amortization April 4, 2019

Section 2 (e) requires us to amortize the note in cash or in stock. We intend to amortize in stock for $200k of
principal

From: Ari Kluger <akluger@|hfin.com>

Sent: Thursday, April 4, 2019 8:52 AM

To: Patrice Launay <patrice.launay(@shiftpixy.com>
Subject: Re: ShiftPixy Note Amortization April 4, 2019

I am not sure what you mean ?

Ari Kluger

kzitter's mailbox

3/4
9/3/2049 Case 1:19-cv-06199-PGG HMDostnMaenoB@rdortizafohegrilOH/19 Page 3 of 3
L.H. Financial Inc.

510 Madison Avenue
Suite 1400

New York N.Y. 10022
212-586-8224

212-586-8244 (F)

This communication does not reflect an intention by the sender or the
sender's principal, employer, customer or client to conduct a transaction
or make any agreement by electronic means. Nothing contained in this
message or in any attachment shall satisfy the requirements for a
writing, and nothing contained herein shall constitute a contract or
electronic signature under the Electronic Signatures in Global and
National Commerce Act, any version of the Uniform Electronic Transactions
Act or any other statute governing electronic transactions.

From: Patrice Launay <patrice.launay(@shiftpixy.com>
Date: Thursday, April 4, 2019 at 11:36 AM

To: Seeking Alpha <akluger@lhfin.com>

Subject: ShiftPixy Note Amortization April 4, 2019

Ari

Per the terms of the agreement, we are instructing today a $200,000 principal and $12,000 interest amortization
on the June 2018 agreement at conversion price of $1.00.

Section 2 of the agreement authorizes you to defer.
Let me know if you agree so we can proceed.

Thanks

kzitter's mailbox 4/4
